Name: Council Regulation (EEC) No 2092/83 of 25 July 1983 amending Regulation (EEC) No 435/80 as regards the lists of ACP States and countries and territories (Antigua-and-Barbuda, Belize, Vanuatu)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 83 Official Journal of the European Communities No L 204/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2092/83 of 25 July 1983 amending Regulation (EEC) No 435/80 as regards the lists of ACP States and countries and territories (Antigua-and-Barbuda, Belize , Vanuatu) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 3019/81 (2), and in particular Article 1 (3) thereof, Having regard to the proposal from the Commission, Whereas Belize , Antigua and the New Hebrides, which appear in the list of countries and territories in Annex II to Regulation (EEC) No 435/80 have gained independence under the names, respectively, of Belize, Antigua-and-Barbuda and the Republic of Vanuatu ; whereas the said States acceded to the second ACP-EEC Convention on 5 March 1982, 30 July 1982 and 18 March 1981 respectively, thereby becoming ACP States ; Whereas the lists appearing in Annexes I and II of Regulation (EEC) No 435/80 should be adapted, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 435/80 is hereby amended as follows : 1 . The following entries shall be added to Annex I : Antigua-and-Barbuda, Belize, Vanuatu . 2 . In Annex II :  in point 3 , the entries 'Belize' and 'Antigua', and  point 4 shall be deleted . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1983 . For the Council The President C. SIMITIS (') OJ No L 55, 28 . 2 . 1980, p. 4. (2) OJ No L 302. 23 . 10 . 1981 , p . 4 .